Citation Nr: 0017562	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  99-01 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
cervical spine fracture with arthritis, a deformity and 
psychophysiological reaction, currently rated as 30 percent 
disabling.  

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from July 1950 to July 1953 
and July 1955 to May 1958.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  

In a statement signed by the veteran on January 25, 1999, he 
indicated that he was submitting medical evidence in support 
of his claim for an "increased percentage for my back 
condition."  The veteran also refers to a ''back" condition 
in other correspondence of record.  It is thus unclear if, in 
addition to the increased rating issue listed on the title 
page, the veteran wishes to pursue a claim for an increased 
rating for the service connected disability described by the 
RO as "thoraco-lumbar arthritis S/P thoracic fracture with 
psychological reactions."  The veteran should therefore be 
contacted by the RO to determine whether he wishes to pursue 
such a claim. 


REMAND

The Board finds the issues on appeal to be well-grounded 
within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  Therefore, the VA has a duty to 
assist the veteran in the development of these issues.  38 
U.S.C.A. § 5107(a) (West 1991). 

After a review of the record, the Board finds that further 
examinations relating to the veteran's service-connected 
disorders and an opinion from the examiner(s) as to 
functional and industrial impairment caused by these 
disabilities is needed.  See Gary v. Brown, 7 Vet. App. 229, 
232 (1994).  In addition, as pertinent evidence in the form 
of a January 17, 1999, report from Morris Scherlis, M.D., was 
received at the Board, but not reviewed by the RO, the RO 
must be afforded the opportunity to review this evidence so 
as to afford the veteran due process.  38 C.F.R. § 20.1304(c) 
(1999).  

For the reasons stated above, this case is REMANDED for the 
following development: 

1.  The veteran should be afforded 
appropriate VA medical examinations for 
his service-connected spine disabilities 
for the purpose of ascertaining the 
severity of these disabilities and the 
resulting functional impairment.  The 
examiner(s) is requested to express a 
medical opinion as to the degree of 
functional and industrial impairment due 
to the service connected disabilities.  
The examiner's report should also include 
a complete rationale for all conclusions 
reached.  The claims file should be made 
available for review. 

2.  The veteran should be afforded VA 
psychiatric examination for his service-
connected psychophysiologic reaction 
(also diagnosed as anxiety reaction with 
conversion features) for the purpose of 
ascertaining the severity of this 
disability and the resulting industrial 
impairment.  The examiner is requested to 
express opinion as to the degree of 
industrial impairment due to the service 
connected disability.  The examiner's 
report should also include a complete 
rationale for all conclusions reached.  
The claims file should be made available 
for review

3.  When the development requested has 
been completed, the issues on appeal 
should again be reviewed by the RO on the 
basis of the additional evidence.  With 
respect to the increased rating claim, 
consideration should be given to 
38 C.F.R. § 4.126(d).  If any 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case, and 
provide an opportunity for the veteran 
and his representative to respond before 
the case is returned to the Board for 
further appellate review.  The 
supplemental statement of the case should 
document consideration of the January 17, 
1999, report from Dr. Scherlis discussed 
above.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




